    Case 1:19-cr-20562-KMW Document 2 Entered on FLSD Docket 08/23/2019 Page 1 of 1

                                        M IN UTE O RD ER                                                   Page3
                              M agistrate ludge Lisette M arie Reid
                 AtkinsBuildingcourthouse-3rdFloor                           Date:8/23/19         Time:2:00 p.m.
Defendant2 GuillermoBarreraLara
         .
                                         J#:18331-104 case#: /0 - 3                      - e - +'t
AUsA:         U4o'e( Verc..:                          Attorney:
violation: consp.
                ,pwidHeroin                               surr/ArrestDate:8/22/19           yoB:1972
Proceeding: InitialAppearance                                    CJA Appt:
Bond/PTD Held:C Ye-s C No             'Recommended Bond:
Bond Setat:                                                      Co-signed by:
 IC
  '
  -I-surrenderand/ordonotobtainpassports/traveldocs                   Language:             nislo
 nc ReporttoPTsasdirected/or                 xzsaweek/monthby Disposition:
     phone:         x'saweek/monthinperson
     Random urine testing by Pretrial
 Nr T
    Sr
     eervices
        atmentasdeemednecessary                                        --
                                                                        ;         P7:
 Nr Refrainfrom excessiveuseofalcohol
 Nr Participateinmentalhealthassessment&treatment
 Nr Maintainorseekfull-timeemployment/education
 Nr Nocontactwi  thvictims/witnesses,exceptthrougbcounsel
 Nr Nofirearms
 Xr Nottoencumberproperty
 Nr Maynotvisittransportationestablishments
     HomeConfinement/EledronicMonitoringand/or
     Curfew             pm to           am ,paid by
     Allow ances:M edicalneeds,courtappearan-
                                            ces,attorney visits,
     religious,em ploym ent
 Nr Travelextendedto:                                                   yjmefromtodayto                   excluded
 XC Other:                                                              fromSpeedyTrialClock
NEXT COURT APPEARANCE   Date:           Tim e:          Judge:                           place:
Re ortRECounsel:        Q :.
                           /                                                                 .        .

 TD ondHearing:         % &V               fO :&t7
Prel
   im/Arraign rRemoval: (G
Status Con erence RE:
D.A.R./3.
        -fd ,5 % / :Jf? f:        ,                          Timeincourt.            5            -
                                s/Lisette M arie Reid                                M agistrateJudge
